--------------------------------------------------------------------------------

Exhibit 10.95
 
PERFORMANCE SHARE AND RESTRICTED STOCK AWARD AGREEMENT


THIS PERFORMANCE SHARE AND RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is
made and entered into effective as of the _____ day of _______________, 2011 by
and between CHROMCRAFT REVINGTON, INC. (the “Company”), a Delaware corporation,
and ______________________ (the “Executive”), who is the
________________________ of the Company,


WITNESSETH:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that the Executive should be
granted an award opportunity of performance shares under the Company’s 2007
Executive Incentive Plan, as currently or hereafter in effect (the “Plan”), for
the performance period beginning on January 1, 2011 and ending on December 31
2011, which shares, if earned, would be converted into shares of restricted
common stock of the Company (and/or cash in lieu of any shares of such
restricted stock); and


WHEREAS, the Compensation Committee has authorized and approved the award of
performance shares contemplated by this Agreement, and the Board of Directors of
the Company has authorized and approved the issuance of shares of restricted
common stock into which the performance shares may be converted if earned; and


WHEREAS, the Plan, this Agreement and Exhibit A hereto, which exhibit is made a
part of this Agreement and is incorporated herein by reference, contain the
terms, conditions and restrictions of such performance shares and, if earned,
such shares of restricted stock and/or cash payment in lieu of shares of
restricted stock.


NOW, THEREFORE, in consideration of the foregoing recitals, the award of
performance shares to the Executive, the respective covenants, agreements and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby agree as follows:


Section 1.       Capitalized Terms.  All capitalized terms used but not
otherwise defined in this Agreement or in Exhibit A hereto shall have the same
meaning ascribed to such terms in the Plan.


Section 2.       Award of Performance Shares.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants to the
Executive an Award of performance shares, the number of which shall be
determined as set forth in Exhibit A hereto and which shares shall be maintained
in book-entry form by the Company under the Plan and be subject to and
restricted in accordance with the Plan and this Agreement (the “Performance
Shares”).  If earned, the Performance Shares shall be converted into shares of
restricted common stock of the Company (and/or cash in lieu of any shares of
such restricted stock) as set forth in Exhibit A hereto.  All shares of
restricted common stock, if earned, shall be issued under the Plan and be
subject to and restricted in accordance with the Plan and this Agreement (the
“Restricted Stock”).  Any cash payment made in lieu of any shares of Restricted
Stock shall be subject to and restricted in accordance with the Plan and this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.       Award Date.  The Award Date for the Award of Performance Shares
is March 24, 2011.


Section 4.       Earning of Performance Shares and Vesting of Restricted Stock
and Cash.  The Performance Period, Performance Measures, performance targets for
each of the Performance Measures, Award Rates, manner of converting the
Performance Shares into Restricted Stock (and/or cash in lieu of any shares of
Restricted Stock) and vesting schedule relating to the shares of Restricted
Stock (and any cash in lieu of any shares of Restricted Stock) are set forth in
Exhibit A hereto.  In order for the Executive to earn any Performance Shares,
the Compensation Committee must first make a determination that the Award of
Performance Shares (or any portion thereof) has been so earned.  In order for
the shares of Restricted Stock (and/or the cash payment in lieu of any such
shares) to become vested, the Compensation Committee must first make a
determination that such shares and/or cash payment have been so vested.


If any portion of the Award of Performance Shares has been earned, then such
shares shall be converted into shares of Restricted Stock (and/or cash in lieu
of any or all shares of Restricted Stock), subject to a vesting requirement as
set forth in Exhibit A hereto.  The Compensation Committee shall determine, in
its sole discretion, the proportion of the Performance Shares converted into
shares of Restricted Stock and/or cash in lieu of shares of Restricted Stock and
the timing of converting any shares of Restricted Stock into cash.


If the Compensation Committee makes a determination that any portion of the
Award of Performance Shares has not been earned, then such shares shall be
forfeited and the Executive shall have no right or claim to any Performance
Shares and no right or claim to have such shares converted into Restricted Stock
(and/or cash in lieu of any such shares).  If shares of Restricted Stock are
issued to the Executive (and/or cash in lieu of any such shares is accrued for
the benefit of the Executive) but do not subsequently become vested, then such
shares and cash payment shall be forfeited and the Executive shall have no right
or claim to such shares (and/or the cash payment in lieu of any of such shares).


Notwithstanding the foregoing or anything to the contrary set forth in the Plan,
with respect to Performance Shares and shares of Restricted Stock (and/or the
cash payment in lieu of any shares of Restricted Stock) being treated as earned
and vested, respectively, Section 11 of this Agreement shall control in the
event of (a) a Change in Control, or (b) a termination of the Executive’s
employment with the Company for any reason.


Section 5.       Dividend, Voting and Other Rights.  The Performance Shares
shall not be issued or outstanding for any corporate purposes and the Executive
shall not have any right to (a) receive any dividends or distributions, if any,
with respect to the Performance Shares, (b) exercise any voting rights with
respect to the Performance Shares, or (c) exercise or possess any other rights
and attributes of ownership of common stock of the Company by virtue of the
Award of Performance Shares.  If the Performance Shares are earned and converted
into shares of Restricted Stock, such shares of Restricted Stock shall be issued
and outstanding for all corporate purposes and the Executive shall be entitled
during the vesting period of the Restricted Stock to (x) receive all dividends
and distributions, if any, paid with respect to the unvested shares of
Restricted Stock, (y) exercise all voting rights with respect to the unvested
shares of Restricted Stock, and (z) exercise and possess all other rights and
attributes of ownership with respect to the unvested shares of Restricted Stock,
except as provided otherwise in the Plan and this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.       Certain Agreements of the Executive.  The Executive hereby
understands and agrees as follows:


(a)        the Executive is the __________ of the Company;


(b)        none of the Performance Shares and, if issued, none of the shares of
Restricted Stock will be registered or qualified by the Company under any
federal or state securities laws in reliance upon certain exemptions from
registration or qualification under such laws;


(c)        because the shares of Restricted Stock, if issued, will not be
registered or qualified under any federal or state securities laws and because
the Executive may be deemed to be an affiliate of the Company under the federal
securities laws, such shares upon vesting will be subject to restrictions on
resale and transfer imposed by applicable federal and state law;


(d)        the Executive is (and his heirs, executors, administrators and
representatives are) bound by, and the Performance Shares are and, if issued,
the shares of Restricted Stock (and/or the cash payment in lieu of any shares of
Restricted Stock) shall be, subject to, the terms, conditions and restrictions
set forth in the Plan, this Agreement, the Company’s Certificate of
Incorporation and By-Laws and applicable law (all as currently or hereafter in
effect);


(e)        there is no obligation of the Company to have any shares of the
Company’s common stock (including, but not limited to, the shares of Restricted
Stock, if issued) listed, traded or quoted on any securities exchange or on any
quotation system or other established trading market;


(f)         no representations, promises or commitments have been made to the
Executive relating to (i) the repurchase by the Company of any Performance
Shares or, if issued, any shares of Restricted Stock (whether before or after
any of such shares may become earned or vested), or (ii) the amount of dividends
or distributions, the percentage of profit or the return on investment, if any,
that he might expect to receive as a result of the Award of the Performance
Shares or, if issued, the ownership of shares of Restricted Stock (whether
before or after any of such shares may become earned or vested); and


(g)        the Performance Shares and, if issued, the shares of Restricted Stock
shall be held by the Executive for his own account and not for another person
and not with a view toward resale, distribution, subdivision or
fractionalization of such shares.


Section 7.       Non-transferability.  Except in the event of the Executive’s
death and then only in the manner set forth in the Plan, the Performance Shares
(a) cannot be sold, transferred, assigned, margined, encumbered, bequeathed,
gifted, alienated, hypothecated, pledged or otherwise disposed of, nor can a
lien (other than a lien in favor of the Company), security interest or option be
placed thereon, whether by operation of law, whether voluntarily or
involuntarily, or otherwise, (b) are not subject to execution, attachment or
similar process or otherwise available to the creditors of the Executive (other
than the Company), and (c) cannot be used to satisfy, pay or set-off against any
debts or obligations of the Executive to any party other than the
Company.  Except in the event of the Executive’s death and then only in the
manner set forth in the Plan, the shares of Restricted Stock (x) cannot be sold,
transferred, assigned, margined, encumbered, bequeathed, gifted, alienated,
hypothecated, pledged or otherwise disposed of, nor can a lien (other than a
lien in favor of the Company), security interest or option be placed thereon,
whether by operation of law, whether voluntarily or involuntarily, or otherwise,
(y) are not subject to execution, attachment or similar process or otherwise
available to the creditors of the Executive (other than the Company), and (z)
cannot be used to satisfy, pay or set-off against any debts or obligations of
the Executive to the any party other than the Company.  At such time as shares
of Restricted Stock, if issued, may become vested, such vested shares may be
sold, transferred, bequeathed, gifted or otherwise disposed of in accordance
with applicable law and the requirements then in effect of the principal
securities exchange or market (or of any quotation system or other established
trading market) on which the Company’s shares of common stock are then listed or
traded, if any.  Any attempted or purported sale, transfer, bequest, gift,
disposition or other act in breach of or contrary to this Section shall be null
and void and of no force or effect whatsoever.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 8.       Issuance of Shares and Accrual of Cash Payment.  Promptly
following the execution of this Agreement, the Company shall maintain the
Performance Shares only in book-entry form either in the name of or for the
benefit of the Executive.  If any Performance Shares are earned and converted
into shares of Restricted Stock, the Company shall issue the required number of
shares of Restricted Stock either in the name or for the benefit of the
Executive.  Until the time that the shares of Restricted Stock become vested or
are forfeited, (a) the Company shall maintain the unvested shares only in
book-entry form in the name or for the benefit of the Executive, (b) the Company
shall not issue any certificate representing any unvested shares of Restricted
Stock in the name or for the benefit of the Executive, (c) the Executive shall
not be entitled to hold any unvested shares in “street name,” and (d) such
unvested shares shall be outstanding for all corporate purposes.  If any
Performance Shares are earned and converted into cash, such cash payment shall
be accrued on the books and records of the Company until such time as such
payment has vested or been forfeited, and no interest shall be paid on any
accrued amount to the Executive.


Upon request by the Executive following the date on which shares of Restricted
Stock have become vested, the Company shall release such vested shares to the
Executive and shall, in accordance with the instructions of the Executive,
either cause such shares to be placed in “street name” with a broker designated
by the Executive or issue a stock certificate representing such shares in the
name of the Executive with a legend in substantially the following form
imprinted thereon:


RESTRICTIONS ON TRANSFER


The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 9.        Income and Employment Tax Withholding.  All applicable
federal, state and local income and employment taxes (and all interest and
penalties thereon) that arise or are imposed by virtue of the Award of
Performance Shares and the Restricted Stock and/or the cash in lieu of any
shares of Restricted Stock (including, but not limited to, the Performance
Shares having become earned, the conversion of the Performance Shares into
Restricted Stock and/or cash and the shares of Restricted Stock and/or the cash
payment having become vested) shall be the responsibility of and paid by the
Executive.  The Company shall have the right to require payment to it from the
Executive of the taxes and other charges required by law to be withheld as a
result of the Performance Shares having been earned and, if issued, the shares
of Restricted Stock and/or the cash payment having become vested.  The Company
also is hereby entitled, and the Executive hereby authorizes the Company, to
withhold such number of shares of Restricted Stock and/or such amount of the
cash payment that the Compensation Committee may determine is appropriate to
satisfy any withholding tax liability of the Company.  The value of the shares
of Restricted Stock, if issued, that may be withheld shall be based upon the
closing price of the Company’s common stock, as quoted by the principal
securities exchange or market on which the Company’s common stock is then
traded, on the date the Compensation Committee determines that any withholding
tax liability of the Company shall have arisen.  If the Company’s common stock
is not listed, traded or quoted on any securities exchange or on any quotation
system or other established trading market on such date, then the value of the
shares withheld shall be the fair market value of such shares as determined by
the Compensation Committee.  The Company understands and agrees that the
Executive is entitled to make an election under Section 83(b) of the Internal
Revenue Code with respect to the Restricted Stock.


Section 10.     Employment; Certain Conflicts.  Neither this Agreement nor the
Award of Performance Shares or, if issued, the shares of Restricted Stock
(and/or the cash in lieu of any shares of Restricted Stock) into which the
Performance Shares may be converted (a) constitute an agreement, understanding
or commitment relating to the continued employment of the Executive by the
Company, or (b) affect or alter the present employment relationship between the
Company and the Executive, whether pursuant to an existing written employment
agreement between the Company and the Executive if such an employment agreement
currently exists (an “Employment Agreement”) or whether as an
employee-at-will.  In the event of any conflict between the Plan and this
Agreement, then this Agreement shall control; provided, however, that in the
event this Agreement is silent with respect to a particular matter relating to
the Performance Shares or the Restricted Stock (and the cash in lieu of any
shares of Restricted Stock), then the Plan shall control with respect to such
matter.  In the event of any conflict between this Agreement and an Employment
Agreement with respect to the Award, then this Agreement shall control.


Section 11.     Effect of Change in Control or Termination of Employment.  In
the event of a Change in Control of the Company or a Termination of Service of
the Executive, all Performance Shares, all shares of Restricted Stock, if
issued, and the cash in lieu of any shares of Restricted Stock shall be treated
in accordance with Section 3.6 of the Plan, except as expressly set forth below
in this Section 11.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)          Notwithstanding any provision to the contrary set forth in the Plan
(including, but not limited to, Section 3.6 thereof) or, if applicable, in an
Employment Agreement, in the event of a Change in Control before the Performance
Shares shall have been earned or forfeited or, if earned, before the shares of
Restricted Stock (and/or the cash payment in lieu of any shares of Restricted
Stock) shall have become vested or forfeited, (i) in the case of Performance
Shares, all of such shares shall be deemed to be and shall become, immediately
prior to the effectiveness of the Change in Control, earned at the “target”
award level for the entire Performance Period and shall immediately thereafter
(and prior to the effectiveness of the Change in Control) be converted into
shares of common stock of the Company and/or cash (in such proportion as the
Compensation Committee may determine in its sole discretion) and not shares of
Restricted Stock, which shares of common stock and cash payment shall not be
subject to any (A) restrictions other than as provided by applicable law, (B)
risk of forfeiture, or (C) Period of Restriction; and (ii) in the case of
Restricted Stock (and the cash payment in lieu of any such shares), all of such
shares (and the cash payment in lieu of such shares) shall be deemed to be and
shall become, immediately prior to the effectiveness of the Change in Control,
fully vested and shall no longer be subject to any (A) restrictions other than
as provided by applicable law, (B) risk of forfeiture, or (C) Period of
Restriction.  In connection with a Change in Control, any cash payment in lieu
of shares of Restricted Stock shall vest as provided above and shall not be
subject to proration as provided in Section 3.6 of the Plan.  In the event that
the Company’s common stock is not listed, traded or quoted on any securities
exchange or on any quotation system or other established trading market
immediately prior to the effectiveness of a Change in Control, then the
Performance Shares shall be converted into such number of shares of common stock
of the Company (and/or cash in lieu thereof) as determined by the Compensation
Committee.


(b)         In the event of a Change in Control after the shares of Restricted
Stock (and/or the cash payment in lieu of any such shares) shall have become
vested, such shares and cash payment shall be retained by and be the property of
the Executive and shall not be subject to any (i) restrictions other than as
provided by applicable law, (ii) risk of forfeiture, or (iii) Period of
Restriction.


(c)         In the event of any Termination of Service of the Executive before
the Performance Shares shall have been earned or forfeited, all of such shares
shall be earned or forfeited as set forth in Section 3.6 of the Plan; provided,
however, that if any Performance Shares are deemed to be earned pursuant to
Section 3.6 of the Plan, then the Performance Shares so earned shall be
converted into shares of common stock of the Company and/or cash (in such
proportion as the Compensation Committee may determine in its sole discretion)
and not shares of Restricted Stock, which shares of common stock and cash
payment shall not be subject to any (i) restrictions other than as provided by
applicable law, (ii) risk of forfeiture, or (iii) Period of Restriction.


(d)         Notwithstanding any provision to the contrary set forth in the Plan
(including, but not limited to, Section 3.6 thereof) or, if applicable, in an
Employment Agreement, in the event of a Termination of Service of the Executive
due to his death, Disability or Retirement at such time that shares of
Restricted Stock have been issued (and/or a cash payment in lieu of any such
shares has been accrued) for the benefit of the Executive but such shares and
cash payment have not yet vested or been forfeited, such unvested shares and
unvested cash payment shall be deemed to be and shall become fully vested
immediately on the date that the Termination of Service occurs and shall no
longer be subject to any (i) restrictions other than as provided by applicable
law, (ii) risk of forfeiture, or (iii) Period of Restriction.
 
 
6

--------------------------------------------------------------------------------

 


(e)         In the event of a Termination of Service of the Executive due to his
resignation (whether with or without good reason) other than by Retirement or
the termination by the Company of the Executive’s employment (whether with or
without Cause) at such time that shares of Restricted Stock have been issued
(and/or a cash payment in lieu of any such shares has been accrued) for the
benefit of the Executive but such shares and cash payment have not yet vested or
been forfeited, such unvested shares and unvested cash payment shall be treated
as set forth in Section 3.6 of the Plan.


(f)          In the event of a Termination of Service of the Executive due to
(i) his death, Disability, Retirement, resignation (whether with or without good
reason) other than by Retirement or the termination by the Company of his
employment without Cause after any shares of Restricted Stock (or the cash
payment in lieu of any such shares) shall have become vested but before being
transferred or paid to the Executive, such vested shares and vested cash payment
shall promptly be transferred or paid to the Executive or his designated
representative, and (ii) the termination by the Company of his employment with
Cause after any shares of Restricted Stock (or the cash payment in lieu of any
such shares) shall have become vested but before being transferred or paid to
the Executive, such vested shares and vested cash payment shall be immediately
forfeited, and the Executive shall have no right or claim to such shares and
cash payment.  In all cases, the Executive must be employed by the Company on
December 31, 2011 and, following expiration of the vesting period, on the date
that the Company actually transfers the common stock and pays the cash payment
to the Executive in order for the Executive to be eligible to receive such stock
and cash payment.


Section 12.     Miscellaneous.


(a)          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that neither party may assign this Agreement without the prior written consent
of the other party hereto except that the Company may, without the consent of
the Executive, assign this Agreement in connection with any merger,
consolidation, share exchange, combination, sale of stock, sale of assets or
other similar transaction involving the Company or any transaction or series of
transactions constituting a Change in Control.  In the event of any such
permitted assignment by the Company of this Agreement, all references to the
“Company” shall thereafter mean and refer to the successor or assignee of the
Company.


(b)         Waiver.  Either party hereto may, by a writing signed by the waiving
party, waive the performance by the other party of any of the covenants or
agreements to be performed by such other party under this Agreement or any
breach of or noncompliance with any provision of this Agreement.  Any waiver by
either party hereto shall not operate or be construed as a continuing or
subsequent waiver or a waiver of any other or subsequent failure of performance,
breach or noncompliance hereunder.  The failure or delay of either party at any
time to insist upon the strict performance of any provision of this Agreement or
to enforce its rights or remedies under this Agreement shall not be construed as
a waiver or relinquishment of the right to insist upon strict performance of
such provision, or to pursue any of its rights or remedies for any breach
hereof, at a future time.
 
 
7

--------------------------------------------------------------------------------

 


(c)         Amendment.  This Agreement may be amended, modified or supplemented
only by a written agreement executed by both of the parties hereto; provided,
however, that in the event of a permitted assignment of this Agreement by the
Company contemplated by Section 12(a) hereof by virtue of a successor or
assignee of the Company becoming a party to this Agreement, no amendment,
modification or additional agreement shall be required.


(d)         Headings.  The headings in this Agreement have been inserted solely
for ease of reference and shall not be considered in the interpretation or
construction of this Agreement.


(e)         Severability.  In case any one or more of the provisions (or any
portion thereof) contained in this Agreement shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.


(f)          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.


(g)         Construction.  This Agreement shall be deemed to have been drafted
by both parties hereto.  This Agreement shall be construed in accordance with
the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, either
party.  This Agreement shall be an Award Agreement for purposes of the Plan and
an Employment Agreement.


(h)         Entire Agreement.  This Agreement and the Plan constitute the entire
understanding and agreement (and supersede all other prior understandings,
commitments, representations and communications), whether oral or written,
between the parties hereto relating to the Performance Shares and the Restricted
Stock (and any cash in lieu of any shares of Restricted Stock).


(i)          Governing Law.  Because the Company’s headquarters are in Indiana,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana, without reference to any choice of law provisions,
principles or rules thereof (whether of the State of Indiana or any other
jurisdiction) that would cause the application of any laws of any jurisdiction
other than the State of Indiana.


(j)          Recitals; Exhibit.  The first paragraph and the recitals and
“Whereas” clauses contained on page 1 of this Agreement, and Exhibit A attached
hereto, are expressly incorporated into and made a part of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 


(k)         Review and Consultation.  The Executive hereby understands and
agrees that he (i) has read and is familiar with this Agreement and the Plan,
(ii) understands the provisions and effects of this Agreement and the Plan, and
(iii) has consulted with such of his attorneys, accountants and other advisors
as he has deemed advisable prior to executing this Agreement.  THE EXECUTIVE
HEREBY FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN
FROM ANY DIRECTOR, OFFICER OR EMPLOYEE OF, OR ANY ATTORNEY OR REPRESENTATIVE
FOR, THE COMPANY.


(l)           Certain Approvals Required.  Any amendment, modification or
supplement of or any waiver under this Agreement on behalf of the Company may be
made and will be effectual only upon the approval thereof by the Compensation
Committee.


(m)         Jurisdiction; Venue; Wavier of Trial by Jury.  The Company and the
Executive agree that all actions, proceedings, claims and counterclaims arising
in connection with this Agreement shall be filed, tried and litigated, at the
Company’s sole election, only in the state courts located in the County of
Marion, State of Indiana, or the federal courts whose venue includes the County
of Marion, State of Indiana, or, at the Company’s sole election, in any other
court in which the Company shall initiate legal or equitable proceedings and
which has subject matter jurisdiction over the matter in controversy.  The
Executive irrevocably consents to the jurisdiction and venue of such courts and
waives any right that he may have to assert the doctrine of “forum non
conveniens” or to object to venue or jurisdiction of such courts to the extent
any action, proceeding, claim or counterclaim is brought in accordance with this
Subsection.  THE EXECUTIVE WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM UNDER OR RELATING TO THIS AGREEMENT.


(n)         Effect of this Agreement on Cash Bonus.  This Agreement shall not
apply to and shall not affect any annual cash bonus opportunity that may be
awarded to the Executive under the Plan for the Performance Period beginning on
January 1, 2011 and ending on December 31 2011.  Such cash bonus award
opportunity shall be governed by the terms applicable to such award opportunity
approved by the Compensation Committee, the applicable award letter and the
Plan.
 
 
[Remainder of this page intentionally left blank.  Signature page follows this
page.]


 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have entered into, executed
and delivered this Agreement as of the day and year first above written.



        [Signature of Executive]                   CHROMCRAFT REVINGTON, INC.  
               
 
By:
        [Signature and Title of Officer]  

 

10

--------------------------------------------------------------------------------